Elliott, J.,
dissenting: As I understand the majority’s rulings, there can never be judicial review by an aggrieved landowner of an order granting island annexation because the only potential aggrieved owner is the owner requesting annexation. An aggrieved city in the county, of course, may seek review of the order granting annexation.
On the other hand, there would always be judicial review of an order denying island annexation because the owner requesting the annexation would be definitionally aggrieved.
I would not limit judicial review so narrowly.
In order for island annexation to pass statutory muster under K.S.A. 12-520c, the owner of the land to be annexed must either *739request the annexation or consent to it. Further, the county commission must find and determine that island annexation will not “hinder or prevent the proper growth and development of the area or that of any other incorporated city located within such county.”
It seems to me that, by tying “the area” with “any other . . . city” in the county, the legislature contemplated development concerns greater than only the land requested to be annexed. When the above language of K.S.A. 12-520c(a)(3) is read with the language of the judicial review portion of K.S.A. 12-520c(c), I become even more convinced that appellants have standing to pursue judicial review of the granting of the island annexation in the present case.
The judicial review language provides: “Any owner or city aggrieved by the decision of the board of county commissioners may appeal from the decision of such board to the district court of the same county.” (Emphasis added.)
To me, “any” owner must mean more than “any owner requesting annexation.” In addition, the statute, to me, clearly does not limit judicial review to a decision by the county commissioners denying island annexation. Yet, that is what the language must be read to mean in order to fit the majority’s holding. The statutory language grants judicial review to any owner or any city within the county which is aggrieved from “the decision” of the county commission.
In other words, by granting review from “the decision of the board of county commissioners,” I believe the legislature clearly mandated review from decisions granting annexation as well as from decisions denying annexation.
Annexation can be an important and far-reaching decision by a county commission. To preserve the integrity of judicial review, I would hold that appellants — who are landowners outside the area requesting annexation — must be granted standing as “any aggrieved owner” to seek review of “the decision” of the county commission.
I would reverse the trial court and rule that appellants have standing to seek judicial review of the order granting island annexation.